DETAILED ACTION

Response to Amendment
	In the reply filed 4/5/2021, applicant amended Claims 1, 4, 9-11, 13-15, 21-32, 35-37, 42-55, and 57-66.  Claims 1-66 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to the 101 rejection of Claims 1-66 have been fully considered and are persuasive.  The 101 rejection of Claims 1-66 has been withdrawn. 

Applicant’s arguments with respect to the 112 indefiniteness rejections set forth in the previous office action have been found persuasive.  Applicant’s amendments to the claims have overcome the rejections.
Additionally, the term “substantially continuously” has been found to be definite in view of Applicant’s specification.  

Applicant's arguments with respect to the 103(a) rejection over Spearman in view of Matthews have been fully considered but they are not persuasive. Applicant argues that the rejection is improper because Matthews does not teach the combination of heating blood while the blood contains Metformin.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the fact that Matthews does not teach the step of heating blood is immaterial to the rejection at hand.  Matthews clearly teaches that metformin infusion is used in conjunction with dialysis for the treatment of cancer, thereby allowing the resulting cellular debris to be filtered ([0061] and Figure 3).  One having ordinary skill in the art at the time of invention would have been motivated to modify Spearman’s dialysis system to treat blood with Metformin before or during treatment, as suggested by Matthews, in order to destroy cancer cells and filter the resulting debris.  
Additionally, applicant’s specification does not provide support for the argument that the combination of heating blood with the infusion of metformin has a synergistic effect.  Instead, the specification merely lists numerous possible combinations of flow rates, temperatures, and substances that may be added to blood, without any discussion of the benefits of each combination.  

Applicant's arguments with respect to the double patenting rejection have not been found persuasive for the same reasons as discussed above with respect to the 103(a) rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-66 are rejected under 35 U.S.C. 103 as being unpatentable over Spearman (US 2015/0231322) in view of Matthews et al. (US 2012/0296253).
	With respect to Claims 1, 11, 35-37, and 53, Spearman teaches an extracorporeal system and method for treating cancer comprising:
 an extracorporeal treatment device 100 for receiving blood from the patient (Figure 1);
one or more pumps configured to pump blood in a fluid flow path at a collective rate between 4 and 7 liters per minute (paragraphs [1371] and [1385]); 
one or more convection dialysis modules coupled to the fluid flow path and configured to perform dialysis on at least a portion of the blood [0046], the one or more convection dialysis modules configured to remove substances from the blood that are over 6000 Daltons ([0045-0046] and [0145]); one or more heat exchangers configured to heat the blood to a temperature of 42-45 degrees Celsius for between 30 minutes and 6 hours ([0030], [0117], and [1373]); and providing the body with a dose of a substance that facilitates the production of reactive oxygen species within the blood (specifically iron; see [0073]-[0078]); wherein blood is returned to the patient after it is treated.
Spearman teaches the blood treatment system and method as claimed, but does not specifically teach that the human body is provided with a dose of Metformin, such that the blood contains Metformin.  

	Additionally, it would have been obvious to infuse metformin either before heating the body (as per Claim 36) or during the heating of the body (as per Claim 37), depending on the specific treatment regimen required by a given patient. 

	With respect to Claims 2-4, 12, 13, 29, 30, 52, 54, 55, and 66 Spearman teaches that the one or more heat exchangers are configured to heat the blood to a temperature of at least 42 degrees, 42-45, 42-44.5, 42.5-44 or 42.5-44.5 degrees substantially continuously for between 30 minutes and 6 hours. See [0030] and [1373].
	With respect to Claims 5-7, 16-18, and 38-40, Spearman teaches a reintroduction module that is configured to add a substance to at least a portion of the blood, the substance facilitating the production of reactive oxygen species within the blood.  Specifically, the substance may be iron.  See [0073]-[0078].
	With respect to Claim 8, Spearman teaches one or more venting modules coupled to the fluid flow path and configured to remove carbon dioxide from at least a 
	With respect to Claim 9, Spearman teaches that the one or more convection dialysis modules coupled to the fluid flow path are configured to perform dialysis on at least a portion of the blood at a collective rate of 0.9-3 10liters per minute and remove substances from the blood that are at least 6000 Daltons in size.  See entire disclosure, especially [0045-0046] and [0145]. 
	With respect to Claim 10, Spearman teaches the one or more convection dialysis modules coupled to the fluid flow path are 15configured to perform dialysis on at least a portion of the blood at a collective rate of 0.9-3 liters per minute; and the one or more heat exchangers are configured to heat the blood to a temperature between 42.5 and 45 degrees Celsius; and further comprising:  20a reintroduction module coupled to the fluid flow path and configured to add a substance to at least a portion of the blood, the substance facilitating the production of reactive oxygen species within the blood; and one or more venting modules coupled to the fluid flow path and configured to: remove carbon dioxide from at least a portion of the blood; and  25add oxygen to at least a portion of the blood .  See the rejection of Claims 5, 8, and 9 above; see paragraphs [0006], [0027], [0046], [0073]-[0078], and [0145].
	With respect to Claims 14 and 15, Spearman teaches that blood is pumped at a rate of 5-7 liters per minute or 4-6 liters per minute (paragraphs [0038], [0121], and [0169]). 

With respect to Claims 20, 21, 42, 46, 56, 57, and 61, Spearman teaches removing carbon dioxide from at least a portion of the blood substantially continuously for between 30 minutes and 6 hours (see [0008], [0117], [0472], [0476-0478]).
With respect to Claims 22, 27, 28, 43, 47, 48, 58, 62, and 63, Spearman teaches performing convection dialysis on at least a portion of the blood comprises performing convection dialysis at a rate between 0.9-3 liters per minute substantially continuously for 30 minutes to 48 hours.  See [0046], [0190], [1367], and [1372]. 
With respect to Claims 23, 24, 44, 45, 51, 59, and 60, Spearman teaches that electrolyte balanced fluid is added to at least a portion of the blood at a rate between 7-30 liters per hour substantially continuously for 30 minutes to 6 hours.  See [0069], [1334], and [1375].
With respect to Claims 25, 26, 49, 50, 64, and 65, Spearman teaches that blood is pumped in the fluid flow path at a rate of 4-7 liters per minute substantially continuously for between 30 minutes and 6 hours.  See [1371-1385])
With respect to Claim 31, Spearman teaches that performing convection dialysis comprises: performing convection dialysis on at least a portion of the blood at a rate of 0.9-3 liters per minute; and removing substances from the blood that are at least 6000 Daltons in size.  See entire disclosure, especially [0046] and [0145].
With respect to Claim 32, Spearman teaches that the convection dialysis is performed on at least a portion of the blood at the rate of 0.9-3 liters per minute [0046]; 
With respect to Claim 33, Spearman teaches that iron is the substance added to the blood facilitate the production of reactive oxygen species.  See [0073]-[0078].
With respect to Claim 34, Spearman further teaches performing albumin dialysis on the blood [0071]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,773,012 in view of Matthews (2012/0296253). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require a high flow rate dialysis system and method for treating cancer.  
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.